Case: 3:17-cv-00437-WHR-SLO Doc #: 130 Filed: 08/31/20 Page: 1 of 6 PAGEID #: 1577

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

TED MARCUM,

Plaintiff,
Case No. 3:17-cv-437

V.
JUDGE WALTER H. RICE

SHERIFF DAVE DUCHAK,
Defendant.

 

DECISION AND ENTRY SUSTAINING PLAINTIFF'S MOTION FOR
STAY OF PROCEEDINGS (DOC. #120); OVERRULING PLAINTIFF'S
REQUEST FOR PHOTOCOPIES (DOC. #122); SUSTAINING
DEFENDANT SHERIFF DAVE DUCHAK’S MOTION TO MODIFY THE
CASE SCHEDULE (DOC. #124); SUSTAINING PLAINTIFF'S MOTION
FOR LEAVE TO FILE EXCESS PAGES AND TO ATTACH AN
APPENDIX PERTAINING TO DISCOVERY ISSUES (DOC. #127);
VACATING AMENDED PRELIMINARY PRETRIAL ORDER (DOC.
#115); STAYING CASE THROUGH FEBRUARY 28, 2021;
CONFERENCE CALL SET FOR MARCH 3, 2021

 

This matter is currently before the Court on four pending motions: (1)
Plaintiff's Motion for Stay of Proceedings (Doc. #120); (2) Plaintiff’s Request for
Photocopies (Doc. #122); (3) Defendant Sheriff Dave Duchak’s Motion to Modify
the Case Schedule (Doc. #124); and (4) Plaintiff's Motion for Leave to File Excess
Pages and to Attach an Appendix Pertaining to Discovery Issues (Doc. #127).

[;
Pro se Plaintiff Ted Marcum filed this suit in December of 2017. Since that

time, Mr. Marcum has been in and out of jail on numerous occasions. His frequent
Case: 3:17-cv-00437-WHR-SLO Doc #: 130 Filed: 08/31/20 Page: 2 of 6 PAGEID #: 1578

incarcerations, and his failure to keep the Court and opposing counsel apprised of
his current address, have led to numerous delays. In April of 2019, the Court
ordered him to show cause why the action should not be dismissed for failure to
prosecute. Doc. #89. The Court then agreed to give him “one final opportunity”
to avoid dismissal for failure to prosecute. Doc. #91.

In September of 2019, the Court ordered the parties to file a Joint Amended
Rule 26(f) Report in anticipation of a preliminary pretrial conference. Plaintiff was
“strongly cautioned” that failure to cooperate with opposing counsel in filing the
report, or failure to participate in the preliminary pretrial conference, may result in
dismissal of the case. Doc. #96. Marcum failed to participate in that conference.

In March of 2020, Defendant filed a Motion to Dismiss for Failure to
Prosecute, Doc. #106, noting that he had served Marcum with a First Set of
Interrogatories and Requests for Production of Documents, but the discovery
requests were returned as “addressee not known.” Defendant argued that he was
prejudiced by Marcum’s repeated failures to keep him apprised of his current
address, and noted that Marcum’s deposition could not be scheduled until
discovery requests were received. Marcum responded, citing problems with mail
delivery. Doc. #108. On June 3, 2020, the Court overruled Defendant’s Motion
to Dismiss for Failure to Prosecute, Doc. #118.

The following week, Mr. Marcum notified the Court that he was once again
incarcerated at the Butler County Jail, Doc. #119. He also filed a Motion for Stay

of Proceedings and/or Motion for Appropriate Alternative Relief, Doc. #120. He
Case: 3:17-cv-00437-WHR-SLO Doc #: 130 Filed: 08/31/20 Page: 3 of 6 PAGEID #: 1579

claims that, when he was taken into custody, he had not yet received
Interrogatories allegedly sent to him by Defendant and, while in jail, he had no
access to documents necessary to respond to the discovery requests. He noted,
however, that, on March 31, 2020, he had filed numerous documents with the
Court. Doc. #110. He asked that these be deemed sufficient to comply with
Defendant's discovery requests. Marcum also asked for a stay of the proceedings
until such time as he receives a paper copy of the discovery requests and has the
opportunity to respond. Doc. #120.

Marcum then asked the Clerk of Court to photocopy, without charge,
approximately 400-500 pages of documents filed in this case since March 1,
2020, and send them to him at the jail. Doc. #122.

Defendant responded, asking the Court to deny the requested stay. He re-
served Marcum with paper copies of the discovery requests at the Butler County
Jail. He asked the Court to reject Marcum’s request that documents previously
filed be deemed a sufficient response to those discovery requests, claiming that
not only are those documents not fully responsive, but Marcum has not identified
which documents are responsive to the specific document requests. Doc. #123.

Defendant also filed a Motion to Modify the Case Schedule, Doc. #124. He
asks the Court to extend the deadlines for discovery and dispositive motions by
approximately three-and-a-half months so that Marcum has time to respond to the

outstanding discovery requests, and can then be deposed.
Case: 3:17-cv-00437-WHR-SLO Doc #: 130 Filed: 08/31/20 Page: 4 of 6 PAGEID #: 1580

On July 8, 2020, Marcum filed a Response to Defendant's Motion
Requesting to Modify the Case Scheduling Order, Along with Plaintiff’s Reply to
Discovery Issues, Doc. #126. He objects to the request for an extension of
deadlines. Marcum maintains that Defendant has all of the documents that are in
Marcum’s possession and control, and demands that Defendant immediately
depose him or waive his right to do so. In conjunction with this filing, Marcum
filed a Motion for Leave to File Excess Pages and an Appendix Pertaining to
Discovery Issues, Doc. #127.

Defendant then filed a Reply in Support of his Motion to Modify the Case
Schedule, Doc. #128. He again argues that it would be inappropriate to deem
Marcum’s previous filing an adequate response to the discovery requests, and
highly prejudicial to order Defendant to depose Marcum without complete
discovery responses.

ll.

According to state court records, Marcum recently pleaded guilty to breaking
and entering, a fifth-degree felony. On July 21, 2020, he was sentenced to 5
years of community control, including successful completion of the MonDay
program for a period of no longer than six months, plus Aftercare. State v.
Marcum, Butler County Case No. CR2020-06-0689. On August 19, 2020,
Marcum notified the Court of his new address at the MonDay program. Doc.

#129.
Case: 3:17-cv-00437-WHR-SLO Doc #: 130 Filed: 08/31/20 Page: 5 of 6 PAGEID #: 1581

Hl.

The Court SUSTAINS Plaintiff's Motion for Leave to File Excess Pages and
to Attach an Appendix Pertaining to Discovery Issues, Doc. #127, but denies
Marcum’s request that his mass filing of documents on March 31, 2020, Doc.
#110, be deemed a sufficient response to Defendant’s outstanding discovery
requests. Mr. Marcum must answer each interrogatory and identify which specific
documents are responsive to each request for production of documents.

There is no question that the deadlines set in the Amended Preliminary
Pretrial Order, Doc. #115, are no longer viable. Defendant is entitled to complete
responses to written discovery prior to deposing Mr. Marcum. That deposition
must be completed before Defendant can file a dispositive motion. Mr. Marcum’s
court-ordered participation in the MonDay program will no doubt make it difficult
for him to respond to the outstanding written discovery requests, and for him to be
deposed.

For this reason, the Court SUSTAINS Plaintiff's Motion for Stay of
Proceedings, Doc. #120, and Defendant’s Motion to Modify the Case Schedule,
Doc. #124. The Court, however, OVERRULES Plaintiff’s Request for Photocopies,
Doc. #122.

The Court VACATES the Amended Preliminary Pretrial Order, Doc. #115,
and STAYS the above-captioned case through February 28, 2021. If Mr. Marcum

has not yet completed the MonDay portion of his sentence by that date, he shall
Case: 3:17-cv-00437-WHR-SLO Doc #: 130 Filed: 08/31/20 Page: 6 of 6 PAGEID #: 1582

notify the Court so that the stay can be extended. The Court will hold a conference
call on March 3, 2021, at 4:30 p.m., to set further deadlines and a new trial date.
Prior to that date, Plaintiff MUST notify this Court of his then-present
address and phone number, in order that the Court might reach him at the above
time. Failure to do so WILL result in the dismissal of this lawsuit with prejudice for

failure to cooperate.

Lene oy. a.

WALTER H. RICE
UNITED STATES DISTRICT JUDGE

Date: August 31, 2020

 
